DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims filed 8-18-2021.  Claim 1 cancelled.
Allowable Subject Matter
3.	Claims 2-10 allow.
	The following is an examiner’s statement of reasons for allowance:

	Seo 2014/0348375 in view of Pasternak 2008/0170710 further in view of Zhang 10,477,307 fails to disclose the new claimed limitation as recited in claims 2, 4, 7 and 9.

	Claim 2 recited “wherein the tuning portion comprises a first tuning and a second tuning portion, wherein the frame comprises a first accommodation groove formed to be concave in the top surface, and wherein the first tuning portion is disposed in the first accommodation groove and covers the tuning hole.”
	Claim 4 recited “wherein the tuning hole comprises a first hole and a second hole, wherein the first hole is connected to the first space portion, and wherein the second hole communicates with the second space portion.”
	Claim 7 recited “wherein the tuning portion comprises a first tuning portion and a second tuning portion, wherein when a side facing the cover is referred to as a front and a side facing the housing is referred to as a rear on the basis of the speaker unit, 
	the vibration plate is disposed in front of the magnet, an inlet of the tuning hole is connected to the first space portion, and an outlet of the tuning hole is connected to the second space portion, and wherein the first tuning portion is disposed at the inlet, and the second tuning portion is disposed at the outlet.”
	Claim 9 recited “wherein the tuning portion comprises a first tuning portion and a second tuning portion, wherein when a side facing the cover is referred to as a front and a side facing the housing is referred to as a rear on the basis of the speaker unit, the vibration plate is disposed in a rear of the magnet, 


4.	Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany
the issue fee. Such submissions should be dearly labeled "Comments on Statement of
Reasons for Allowance,"

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653